Name: Council Regulation (EEC) No 1573/83 of 14 June 1983 fixing the guide price for linseed for the 1983/84 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22 . 6 . 83 Official Journal of the European Communities No L 163 / 13 COUNCIL REGULATION (EEC) No 1573/83 of 14 June 1983 fixing the guide price for linseed for the 1983/84 marketing year Whereas in accordance with these criteria the guide price should be fixed at a higher level than that adopted for the preceding marketing year ; Whereas the guide price must be fixed for a stan ­ dard quality to be determined by reference to the average quality of seeds harvested in the Com ­ munity ; whereas the quality laid down for the 1982/83 marketing year meets this requirement and can accordingly be used for the following marketing year, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 569/76 of 15 March 1976 laying down special mea ­ sures for linseed ('), and in particular Article 1 ( 1 ) and (3) thereof, Having regard to the proposal from the Commis ­ sion (2), Having regard to the opinion of the European Parliament (3 ), Having regard to the opinion of the Economic and Social Committee (4), Whereas , when the guide price for linseed is fixed on an annual basis , account should be taken both of the objectives of the common agricultural policy and of the contribution which the Community desires to make to the harmonious development of world trade ; whereas the objectives of the common agricultural policy are , in particular, to ensure a fair standard of living for the agricultural community and to ensure that supplies are available and reach consumers at reasonable prices ; Whereas the first subparagraph of Article 1 ( 1 ) of Regulation (EEC) No 569/76 provides more specifi ­ cally that this price shall be fixed at a level which is fair to producers , account being taken of the supply requirements of the Community ; whereas , to this end, a balanced relationship should be maintained between this price and the price of other oil seeds ; HAS ADOPTED THIS REGULATION : Article 1 For the 1983 /84 marketing year, the guide price for linseed shall be 54,59 ECU per 100 kilograms . Article 2 The price referred to in Article 1 relates to seed :  in bulk, of sound, genuine and merchantable quality, and  with an impurity content of 2 % and, for seeds as such, humidity and oil contents of 9 % and 38 % respectively . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 August 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1983 . For the Council The President I. KIECHLE (') OJ No L 67 , 15.3 . 1976, p. 29 . ( 2) OJ No C 32, 7 . 2 . 1983 , p. 17 . ( 3) OJ No C 96, 1 1 . 4. 1 983 , p. 47 . (4) OJNoC 81,24. 3 . 1983 , p. 6 .